DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 22 November 2021, the following has occurred: Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), manufacture (claims 8-14), and machine (claims 15-20) which recite steps of applying templates to identify one or more candidate portions that match at least one or more of the plurality of templates, performing content analysis on the one or more candidate portions to determine whether each given candidate portion is relevant, and generating a cognitive summary reflecting at least a subset of the one or more candidate portions of the patient EMR.    

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, further recitation of particular aspects of how the analysis of medical records may be performed in the mind but for recitation of generic computer components).  

amount to mere instructions to apply an exception (such as recitation of usage of a processor executing instructions on a memory or computer readable medium amounts and usage of a graphical user interface to invoking computers as a tool to perform the abstract idea, using analyses executing using machine learning merely as a tool to implement the abstract idea, see applicant’s specification [0040]-[0042], [0054]-[0055], [0058]-[0059], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of repetitive portions of electronic medical records and templates amounts to selecting a particular data source or type of data to be manipulated, recitation of generating a summary of data and outputting it amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as electronic medical records, analyzing repetitive portions of electronic medical records with templates, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20, additional limitations reciting more data analysis which amount to invoking computers as a tool to perform the abstract idea, claims 4, 11, and 18, additional limitations which add insignificant extra-solution activity to the abstract idea which claims 2-7, 9-14, and 16-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6-7, 13-14, and 20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available machine learning tools and commercially available hardware, see applicant’s specification, [0040]-[0042], [0054]-[0055], [0058]-[0059])
claims 2-7, 9-14, and 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields by reciting use of commercially available machine learning tools and commercially available hardware, see applicant’s specification [0040]-[0042], [0054]-[0055], [0058]-[0059], claims 4, 11, and 18, retrieving external resources, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boloor et al (Pub. No. 2016/0019299) in view of Ganesan et al (Pub. No. 2017/0300635).
Regarding claim 1, Boloor teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a repetitive portion identification and weighting engine, the method comprising:
performing, by a content analysis component executing within the repetitive portion identification and weighting engine, content analysis on the one or more candidate portions to determine whether each given candidate portion is relevant (See [0031], [0033], weighting of relevance, [0038]-[0041], extract information by sections and terminology);
assigning, by a weighting component executing within the repetitive portion identification and weighting engine, a relative weight to each given candidate portion based on relevance using the trained machine learning model (See [0031]-[0033]);
generating, by a cognitive summary graphical user interface (GUI) generation component executing within the repetitive portion identification and weighting engine, a cognitive summary based on the relative weights of the one or more candidate portions of the patient EMR
outputting, by the cognitive summary GUI generation component, the cognitive summary in a GUI to a user (See [0031], [0033], weighting of relevance, [0034]-[0035]).
Boloor describes use of a model weighted by repetitive passages (See [0031]) and considers extracting by sections (e.g., templates, see [0058], also see [0038]-[0041], extract information by sections and terminology), but does not describe particulars of identifying candidate portions.  However, Ganesan teaches:
training a machine learning model for weighting repetitive portions of patient electronic medical records (EMRs) (See [0018] training, [0050], consider number of times a word occurs within a section, [0051], [0052], suitability to extract certain types of information, also see [0073], [0077]); 
applying, by a repetitive portion identification component executing within the repetitive portion identification and weighting engine, a plurality of templates to clinical notes of a patient EMR to identify one or more candidate portions that match at least one of the plurality of templates (See [0018] training, [0050], consider number of times a word occurs within a section, [0051], [0052], suitability to extract certain types of information, also see [0073], [0077]);
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider repetitive portions and identifying different sections (e.g., templates) of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 
Regarding claims 8 and 15, Boloor in view of Ganesan teaches the limitations of claim 1.  Claims 8 and 15 recite the same, or similar, limitations as claim 1.  The discussion above with respect to claim 1 is equally applicable to claims 8 and 15.  Claim 8 is recited as a computer program product which, when executed by a computer, performs the method of claim 1.  Claim 15 is recited as a processor and memory storing instructions which cause the processor to perform the method of claim 1.  The only differences are the use of data storage storing instructions and a processor configured to executed instructions which is also taught by Boloor (See [0010], [0063], [0064]).  Accordingly, claims 8 and 15 are rejected for the same reasons as claim 1.
Regarding claims 2, 9, and 16, Boloor in view of Ganesan teaches the limitations of claims 1, 8, and 15.  Boloor does not teach; however, Ganesan teaches:
wherein performing the content analysis on the one or more candidate portions comprises determining whether each given candidate portion is relevant to the patient's overall medical condition (See Fig 5, also see [0073], suitability to extract certain types of information, [0077]-[0079]).
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider repetitive portions and identifying different sections (e.g., templates) of medical documents with the motivation 
Regarding claims 3, 10, and 17, Boloor in view of Ganesan teaches the limitations of claims 1, 8, and 15.  Boloor does not teach; however, Ganesan teaches:
wherein performing the content analysis on the one or more candidate portions comprises determining whether each given candidate portion is relevant to a reason for the patient’s scheduled encounter with a medical professional (See Fig 5, chief complaint, also see [0073], suitability to extract certain types of information, [0077]-[0079]).
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider repetitive portions and identifying different sections (e.g., templates) of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep semantic search of electronic medical records of Boloor so as to have included use of machine learning approaches to consider repetitive portions and identifying 
Regarding claims 4, 11, and 18, Boloor in view of Ganesan teaches the limitations of claims 1, 8, and 15.  Boloor further teaches:
wherein training the machine learning comprises augmenting key aspects of clinical notes with additional features based on external resources (See [0038], tags to identify match contexts and map the entries to standardized resources, also see [0042]-[0047]), wherein the external resources include social media streams or a research corpus (See [0051], matching with concepts in a medical corpus).
Regarding claims 5, 12, and 19, Boloor in view of Ganesan teaches the limitations of claims 4, 11, and 18.  Boloor further teaches:
wherein augmenting key aspects of clinical notes with additional features based on external resources comprises:
dividing the patient EMRs into labeled clinical notes and unlabeled clinical notes (See Fig 3, [0038], [0040], [0043], [0044]); and
extracting keyword features from the labeled clinical notes (See Fig 3, [0038], [0040], [0043], [0044])
Boloor describes extracting keyword features from tagged, unstructured de-tagged data, and detagged structural data, as cited above, but does not describe using formatting features or character features.  However, Ganesan teaches:
extracting keyword features, formatting features, and character features from the labeled clinical notes (See [0030], [0049], [0050], [0067]);
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider formatting features and character features of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep semantic search of electronic medical records of Boloor so as to have included use of machine learning approaches to consider formatting features and character features, in accordance with the teaching of Ganesan, in order to identify sections suitable for different types of information which may be extracted (See [0073], [0077]).
Claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boloor et al (Pub. No. 2016/0019299) in view of Ganesan et al (Pub. No. 2017/0300635) and in further view of Barker et al (Pub. No. 2017/0193185)
Regarding claims 6 and 13, Boloor in view of Ganesan teaches the limitations of claims 5 and 12.  Boloor describes identifying concepts from structured and unstructured and structured data, as discussed above.  Boloor does not describe the claimed clustering.  Barker teaches:
wherein extracting the keyword features comprises feature construction on clusters of labels from the labeled clinical notes to form the keyword features 
Barker teaches an approach to analyzing medical records including clinical notes which includes use of clustering of structured and unstructured data (e.g., unlabeled) to cluster concepts (e.g., keyword features) with the motivation of presenting EMR information in a more organized manner usable by clinicians (See Barker, [0029]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Boloor/Ganesan so as to have included use of clustering of structured and unstructured data (e.g., unlabeled) to cluster concepts, in accordance with the teaching of Barker, in order to present EMR information in a more organized manner usable by clinicians (See Barker, [0029]).
Regarding claims 7 and 14, Boloor in view of Ganesan teaches the limitations of claims 5 and 12.  Boloor further describes identifying information similar to a query (e.g., feature expansion) from labeled and unlabeled notes using weighted scores:
wherein augmenting key aspects of clinical notes with additional features based on external resources farther comprises performing automatic feature expansion (See [0011], [0031], [0045], [0052]) based on the keyword features, the unlabeled clinical notes, and the external medical resources (See [0051], matching with concepts in a medical corpus) to generate keyword features and weights (See Fig 3, [0033], [0038], [0040], [0043], [0044]),
Boloor describes extracting keyword features from tagged, unstructured de-tagged data, and detagged structural data, as cited above, but does not describe using formatting features or character features.  However, Ganesan teaches:
wherein training the machine learning model further comprises training the machine learning model based the keyword features, the formatting features, and the characters features (See [0018] training, [0050], consider number of times a word occurs within a section, [0051], [0052], suitability to extract certain types of information, also see [0030], [0049], [0050], [0067], use of formatting features and character features);
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider formatting features and character features of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Boloor/Ganesan/Barker so as to have included use of machine learning approaches to consider formatting features and character features, in accordance with the teaching of Ganesan, in order to identify sections suitable for different types of information which may be extracted (See [0073], [0077]).
Regarding claim 20, Boloor in view of Ganesan teaches the limitations of claim 19.  Boloor describes identifying concepts from structured and unstructured and structured data, as discussed above.  Boloor does not describe the claimed clustering.  Barker teaches
performing feature construction on clusters of labels from the labeled clinical notes to form the keyword features (See [0029], clustering unstructured and structured data to medical concept clusters, also see [0017], [0019], [0020]).

Boloor further describes identifying information similar to a query (e.g., feature expansion) from labeled and unlabeled notes using weighted scores:
performing automatic feature expansion (See [0011], [0031], [0045], [0052]) based on the keyword features, the unlabeled clinical notes, and the external medical resources (See [0051], matching with concepts in a medical corpus) to generate keyword features and weights (See Fig 3, [0033], [0038], [0040], [0043], [0044]),
Boloor describes extracting keyword features from tagged, unstructured de-tagged data, and detagged structural data, as cited above, but does not describe using formatting features or character features.  However, Ganesan teaches:
wherein training the machine learning model further comprises training the machine learning model based the keyword features, the formatting features, and the characters features (See [0018] training, [0050], consider number of times a word occurs within a section, [0051], [0052], suitability to extract certain types of 
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider formatting features and character features of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Boloor/Ganesan/Barker so as to have included use of machine learning approaches to consider formatting features and character features, in accordance with the teaching of Ganesan, in order to identify sections suitable for different types of information which may be extracted (See [0073], [0077]).

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
Regarding 101, applicant argues the claims resolve deficiencies of existing technological approaches with regard to discriminating between irrelevant repetitive information and important repetitive information when performing computer automated natural language understanding and generation cognitive summaries.  Applicant points to paragraphs [0016] and [0017] of the specification.  Examiner does not dispute this as a technical deficiency or a problem in the software arts.  	Examiner respectfully disagrees regarding the claims solving this problem.  
Regarding 101, applicant’s arguments regarding the use of machine learning are unpersuasive.  These elements are not considered as part of step 2A, prong one of the analysis, but are instead considered and addressed as additional elements in prong two which amount to instructions to apply the abstract idea with a computer.  Similarly, these generically recited machine learning elements are not understood to amount to significantly more, as discussed in the rejection above.
Regarding 103, applicant argues that Boloor does not teach how repetitive data are identified and elaborates that Boloor does not teach applying templates to identify the repetitive data.  As an initial matter, it is noted that the claims do not require either of these concepts.  The claims are silent to describe how repetitive portions are identified.  Further, the claims are silent to using templates to identify repetitive data and instead describe identifying, with a repetitive portion identification component executing within 
Regarding 103, applicant argues that Ganesan fails to use a plurality of templates to identify candidate portions with a machine learning model for identifying and weighting repetitive portions.  It is noted that the argued concepts are again different from the broadest reasonable interpretation of the claims.  Ganesan uses a machine learning model to extract information from different sections (e.g., templates) and specifically considers handling of irrelevant repetitive words by removing stop words (e.g., prepositions and connector words) as well as handling words that occur less than a predetermined amount of times such as two or three times in a section.  This is to say that Ganesan specifically considers that some repetitive words are relevant because they occur more than two or three times in a section but other repetitive words are not relevant because they are prepositions and connector words.   	The teachings regarding Boloor regarding providing a summary of information modified by the teachings of Ganesan in how to handle repetitive words and how to handle different sections (e.g., templates) are accordingly understood to make these aspects of the claims obvious.  
Regarding the 103 rejection of claim 3, applicant argues that Ganesan fails to teach identifying what is relevant to a reason for the patient’s scheduled encounter.  As cited in the rejection above, Figure 5 specifically lists chief complaint and the cited paragraphs describe the ability of sections in terms of suitability to extract certain types of information (See Fig 5, chief complaint, also see [0073], suitability to extract certain 
Applicant’s arguments with respect to the clusters of labels in claims 6, 7, 13, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the clustering is addressed in view of a newly cited reference.
Regarding the 103 rejection of claims 7 and 14, applicant argues that the cited portions of Boloor make no mention of feature expansion.  Examiner looks to applicant’s specification for proper understanding of this term and notes the only explanation at paragraph [0074] of applicant’s specification:
[0074]    External medical resources 502 provide features to keyword features 509 and automatic feature expansion 512, which also receives keyword and distance features dictionary vector 508, unlabeled clinical notes 504, and keyword features 509. Automatic feature expansion 512 generates keyword features and weights 513, which are provided to model generator 514. Keyword and distance features dictionary vector 508, keyword features 509, formatting features 510, and characters features 511 are also provided to model generator 514, which trains a machine learning model for augmenting key aspects of clinical notes with additional features based on external medical resources 502.
Examiner notes the explanation in the prior rejection along with the cited portions, “Boloor further describes identifying information similar to a query (e.g., feature expansion) from labeled and unlabeled notes using weighted scores.”  Paragraph [0011] is copied below:
[0011] The methods may also analyze, by a processor, the
contents of the EMR and recognize, by the processor, semantic
features of the EMR. The contents of entries in the EMR
are annotated, by the processor, identifying medical concepts
from the semantic features within the EMR and syntactic
features of the entries. The processor identifies relationships
among entries within the EMR based on the medical concepts.
The processor may create search indexes on the EMR
for search terms or natural language queries based on the
semantic features and the syntactic features. When the processor
receives a query, the processor analyzes the query,

query. The processor annotates contents of the query, identifying
medical semantic concepts within the query based on
the semantic features of the query. The processor produces
annotated query contents. The processor obtains, from the
EMR, results to the query based on the annotated query
contents and the search indexes. The results comprise passages
from the EMR semantically and textually matching the
query and entries having a relationship based on the medical
concepts. The processor determines a first score for the results
based on degree of textual match of the passages to the query.
The processor provides ones of the results having the first
score above a predetermined threshold, in response to the
query.

It is noted that the meaning of the term “feature expansion” is appropriately interpreted broadly.  Applicant’s specification provides no technical details for how this may be performed.  Performing a query which identifies semantically related concepts is understood to fall within the broadest reasonable interpretation of “feature expansion.”  Applicant’s specification has no support for any particular definition and the term “feature expansion” does not appear in any other paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Csurka et al (Pub. No. 2014/0350961) describes an approach for targeted summarization of a patient’s electronic medical records.
Riskin et al (Pub. No. 2014/0365210) describes systems and methods for processing patient information and transforming narrative content into structured output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JONATHAN DURANT/Primary Examiner, Art Unit 3619